737 N.W.2d 740 (2007)
Steven G. SICKLES, Annamarie F. Sickles, and Sarah L. Sickles, Plaintiffs-Appellants/Cross-Appellees, and
Annette M. Sickles, Plaintiff/Counter Defendant-Appellant/Cross-Appellee,
v.
HOMETOWN AMERICA, LLC, Defendant/Counter Plaintiff-Appellee/Cross-Appellant, and
Stern Construction & Transport, LLC, Defendant-Appellee.
Docket No. 131984. COA No. 266722.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for reconsideration of this Court's April 6, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.